Citation Nr: 1452206	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  09-20 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a disability manifested by chronic ear infections. 

3.  Entitlement to service connection for a lumbar spine disability, to include as part of an undiagnosed illness and/or chronic multisymptom illness pursuant to 38 C.F.R. § 3.317.
 
4.  Entitlement to service connection for a bilateral ankle disability, to include as part of an undiagnosed illness and/or chronic multisymptom illness pursuant to 38 C.F.R. § 3.317.
 
5.  Entitlement to service connection for a bilateral knee disability, to include as part of an undiagnosed illness and/or chronic multisymptom illness pursuant to 38 C.F.R. § 3.317.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from May 1999 to October 2004.  He had service in Iraq from January 2004 to October 2004.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2007 and April 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The Board remanded the case in February 2013 for further development.  The case has been returned to the Board for further appellate consideration.  In the February 2013 Board decision, the Board also adjudicated the issues of service connection for migraine headaches and irritable bowel syndrome.  Thus, these issues are no longer on appeal before the Board.

A review of the Virtual VA paperless claims processing system reveals additional pertinent VA treatment records dated through 2013 and a September 2014 representative brief that have been reviewed.  A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's service connection and initial rating claims.

Previously, in February 2013, the Board remanded all of the service connection and initial rating issues on appeal to the AOJ, so that the Veteran would be afforded the appropriate VA examinations for each disorder.  The AOJ scheduled the Veteran for VA examinations in April 2013.  An April 2013 VA computer printout indicates that the Veteran was provided notice of the examination dates by way of two separate letters from VA, as well as a prior telephone call.  Nevertheless, the Veteran failed to appear to his VA examinations in April 2013.  The Veteran provided a subsequent explanation in a July 2013 Report of General Information, stating that he missed the VA examinations because he had a scheduling conflict with his employer.  The Veteran also expressed his desire to attend any rescheduled VA examinations for his claims on appeal.  

The action to be taken in instances where the Veteran fails to report for a VA examination depends on if the examination was scheduled in connection with a service connection / initial rating claim or a claim for an increase.  A service connection claim or an initial rating claim is classified as an original compensation claim under 38 C.F.R. § 3.655(b) (2014), so where the Veteran fails to report for such an examination, the case shall be rated on the evidence of record.  Fenderson v. West, 12 Vet. App. 119, 125 (1999); Turk v. Peake, 21 Vet. App. 565, 568-70 (2008).  In contrast, where the Veteran fails to report for an examination scheduled in connection with a claim for an increase, the claim shall be denied.  Id. (emphasis added).  Also, as a threshold matter, when a Veteran misses a scheduled VA examination, the Board must consider (1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the Veteran lacked good cause to miss the scheduled examination.  See 38 C.F.R. § 3.655(a) (2014) (emphasis added); Turk, 21 Vet. App. at 569.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member.  38 C.F.R. § 3.655(a) (emphasis added).  

In the instant case, the Board finds that there was good cause for the Veteran's failure to report to his April 2013 VA examinations, for all of the claims on appeal.  In particular, he has credibly stated that he had a scheduling conflict with his employer.  He also expressed his desire to attend any rescheduled VA examinations.  Accordingly, the AOJ should reschedule the Veteran for VA examinations with opinions for his claims on appeal. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA examination(s) to determine if the Veteran has a lumbar spine disability related to service and an undiagnosed illness manifested by his reported symptoms of joint pain in the knees and/or ankles.  In so doing, the examiner must first address each of the Veteran's reported symptoms and determine whether there are any objective signs and/or symptoms of the existence of such reported symptoms; and, if so, then opine as to whether any such symptoms can be attributed to a known clinical diagnosis. 

After addressing each symptom separately, the examiner should opine as to whether any diagnosed disability of the ankles or knees, at least as likely as not (a 50 percent or greater likelihood) had its onset during service, or is otherwise related to any disease or injury in service. Please provide a complete explanation for the opinion.

The examiner should also specifically address whether the protruded disc at L5-S1 with annular tear, which was noted in an MRI report of February 2009, and any other diagnosed lumbar spine disability at least as likely as not (a 50 percent or greater likelihood) had its onset during service, or is otherwise related to any disease or injury in service.  Please provide a complete explanation for the opinion.

The Veteran credibly asserts in his June 2009 substantive appeal that he jumped from a five-ton truck in Iraq onto the rugged terrain in a prone position ready to fire which injured his knees, ankles and his lower back from the impact with heavy gear pressing on his spine. 

For symptoms without a known diagnosis, the examiner should consider whether the Veteran's reported undiagnosed symptoms represent a cluster of signs and symptoms attributable to an undiagnosed illness or a medically unexplained chronic multisymptom illness. Importantly, the examiner's opinion should consider the Veteran's competent and credible statements which include complaints of the above noted symptoms shortly after discharge from service.  Additionally, the examiner should consider the Veteran's credible and competent statements as to his symptoms during service and his description of symptoms and any treatment by healthcare providers thereafter. 

The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  A complete explanation for all opinions must be included in the report.

2.  Schedule the Veteran for a VA examination to determine whether the Veteran suffers from chronic ear infections and/or the residuals therefrom.  Also determine if the Veteran suffers from ear disease.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed. 

State whether it is clear and unmistakable (obvious, manifest, and undebatable) that a disease or injury manifested by chronic ear infections pre-existed active service.  Please provide a complete explanation for the opinion.

If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing disease or injury WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress of the disorder.  Please provide a complete explanation for the opinion.

If a response above is negative, the examiner should opine as to whether it is at least as likely as not (a 50 percent or higher probability) that any diagnosed ear disease or ear infections and/or residuals had their onset during service or are a result of any disease or injury in service, including in-service ear infections or ear trauma.  Please provide a complete explanation for the opinion provided.

3.  Schedule the Veteran for a VA psychiatric examination to ascertain the current severity of his service-connected PTSD.  The claims files must be available for review and that review should be indicated in the examination report. The examiner should describe the nature and severity of all symptoms of the Veteran's PTSD, and how those symptoms affect the Veteran's occupational and social functioning, as well as their effect on his overall disability picture.  A complete explanation for all opinions is required.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  Thereafter, the consider all of the evidence of record and readjudicate the issues on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

